 4:17-cr-03125-JMG-CRZ Doc # 194 Filed: 01/06/21 Page 1 of 2 - Page ID # 1481




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:17-CR-3125

vs.                                                       ORDER

SHAWN THOMAS BROOKS,

                   Defendant.

      This matter is before the Court on the defendant's motion to appoint
counsel (filing 193). The defendant is seeking relief under 28 U.S.C. § 2255 and
is eligible for appointment of counsel pursuant to the Criminal Justice Act, 18
U.S.C. § 3006A, and Amended Criminal Justice Act Plan for the District of
Nebraska. Accordingly,


      IT IS ORDERED:


      1.    The defendant's motion to appoint counsel (filing 193) is
            granted.


      2.    Tregg Lunn is appointed, and shall promptly enter an
            appearance as counsel for the above-named defendant.


      3.    The Federal Public Defender's Office shall provide counsel
            with a draft appointment order (CJA Form 20) bearing the
            name and other identifying information of the CJA Panel
            attorney identified in accordance with the Criminal Justice
            Act Plan for this district.
4:17-cr-03125-JMG-CRZ Doc # 194 Filed: 01/06/21 Page 2 of 2 - Page ID # 1482




    4.    The Clerk shall provide a copy of this order to the Federal
          Public Defender for the District of Nebraska and to the
          appointed attorney.


    5.    The Clerk shall mail a copy of this order to the defendant at
          his address of record.


    Dated this 6th day of January, 2021.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -2-
